[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO MOTION FOR ARTICULATION
The trial court has reviewed Defendants' motion for articulation dated December 26, 1996 and the court's brief notation of decision dated November 26, 1996 and notes further that the testimony of the experts referred to in the briefs does not eliminate the material question of fact as to the existence of a manufacturing defect and finds that the notation of decision otherwise adequately addresses all the relevant and material points raised by this motion and concludes that further articulation is unnecessary.
Jerry Wagner, Trial Court Referee CT Page 509-NN